48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Leonard Calvin CHARGING, Jr., Appellant.
No. 94-2621.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 8, 1995.Filed:  Mar. 13, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Leonard Calvin Charging, Jr., brings this direct appeal after pleading guilty to sexually abusing a minor under the age of twelve, in violation of 18 U.S.C. Sec. 2241(c).  The district court1 sentenced Charging to 96 months imprisonment and five years supervised release.  We affirm.


2
Charging's appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and Charging did not file a supplemental brief.  First we reject the suggestion that the district court should have granted Charging's pre-plea motion to suppress his confession to authorities.  Charging's unconditional guilty plea precludes any further attack on the voluntariness of his confession.  See Tollett v. Henderson, 411 U.S. 258, 266 (1973) (guilty plea forecloses allegations of antecedent constitutional violations).  Second, although the government recommended a sentence near the bottom of the applicable range, this court has no jurisdiction to review the sentence simply because the district court set it at the top of the range.  See 18 U.S.C. Sec. 3742(a);  United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per curiam).  As the applicable range spanned less than twenty-four months, the district court was not required to articulate its reason for imposing the sentence at the top of the range.  See Woodrum, 959 F.2d at 101.


3
We have reviewed the record and find no other nonfrivolous issues for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).


4
Accordingly, the judgment is affirmed.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota